Case 4:20-cr-10005-KMM Document 45 Entered on FLSD Docket 03/03/2020 Page 1of 5

a
aa

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-10005-CR-KMM/LSS

UNITED STATES OF AMERICA

 

. VS.
YUHAO WANG,
Defendant.
/
PLEA AGREEMENT

The United States Attorney’s Office for the Southern District of Florida (“this Office”) and
Yuhao Wang (hereinafter referred to as the “Defendant”) enter into the following agreement:

1... The Defendant agrees to plead guilty to Count 3 of the Indictment which charges
the Defendant with Photographing Defense Installations, in violation of Title 18, United States
Code, Section 795.

2. This Office agrees to seek dismissal of Counts 1, 2 and 4 through 7 of the
Indictment, as to this Defendant, after sentencing.

3. The Defendant is aware that the sentence will be imposed by the Court after
considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter
“Sentencing Guidelines”). The Defendant acknowledges and understands that the Court will
compute an advisory sentence under the Sentencing Guidelines and that the applicable guidelines .
will be determined by the Court relying in part on the results of a pre-sentence investigation by the
Court’s probation office, which investigation will commence after the guilty plea has been entered.
The Defendant is also aware that, under certain circumstances, the Court may depart from the

advisory sentencing guideline range that it has computed, and may raise or lower that advisory
Case 4:20-cr-10005-KMM Document 45 Entered on FLSD Docket 03/03/2020 Page 2 of 5

sentence under the Sentencing Guidelines. The Defendant is further aware and understands that
the Court is required to consider the advisory guideline range determined under the Sentencing
Guidelines, but is not bound to impose a sentence within that advisory range; the Court is permitted
to tailor the ultimate sentence in light of other statutory concerns, and such sentence may be either
more severe or less severe than the Sentencing Guidelines’ advisory range. Knowing these facts,
the Defendant understands and acknowledges that the Court has the authority to impose any
sentence within and up to the statutory maximum authorized by law for the offense identified in
paragraph 1 and that the Defendant may not withdraw the plea solely as a result of the sentence
imposed.

4, The Defendant understands and acknowledges the Court may impose a statutory
maximum term of imprisonment of up to one (1) year of imprisonment, followed by a term of -
supervised release of up to one (1) year, and a fine of up to $100,000.

5. The Defendant further understands and acknowledges that, in addition to any
sentence imposed under paragraph 4 of this agreement, a special assessment in the amount of $25
will be imposed on the Defendant. The Defendant agrees that any special assessment imposed
‘shall be paid at the time of sentencing. If the Defendant is financially unable to pay the special
assessment, the Defendant agrees to present evidence to this Office and the Court at the time of
sentencing as to the reasons for the Defendant’s failure to pay.

6. This Office reserves the right to inform the Court and the probation office of all
facts pertinent to the sentencing process, including all relevant information concerning the offenses
committed, whether charged or not, as well as concerning the Defendant and the Defendant’s

background. Subject only to the express terms of any agreed-upon sentencing recommendations
Case 4:20-cr-10005-KMM Document 45 Entered on FLSD Docket 03/03/2020 Page 3 of 5

contained in this agreement, this Office further reserves the right to make any recommendation as
to the quality and quantity of punishment.

7. The Defendant is aware that the sentence has not yet been determined by the Court.
The Defendant also is aware that any estimate of the probable sentencing range or sentence that
the Defendant may receive, whether that estimate comes from the Defendant’s attorney, the
government, or the probation office, is a prediction, not a promise, and is not binding on the
government, the probation office or the Court. The Defendant understands further that any
recommendation that the government makes to the Court as to sentencing, whether pursuant to this
agreement or otherwise, is not binding on the Court and the Court may disregard the
recommendation in its entirety. The Defendant understands and acknowledges, as previously
acknowledged in paragraph 3 above, that the Defendant may not withdraw his plea based upon the
Court’s decision not to accept a sentencing recommendation made by the Defendant, the
government, or a recommendation made jointly by both the Defendant and the government.

8. The Defendant recognizes that pleading guilty may have consequences with respect
to his immigration status if he is not a citizen of the United States. Under federal law, a broad range
of crimes are removable offenses. Removal and other immigration consequences are the subject
of a separate proceeding, however, and the Defendant understands that no one, including the
Defendant’s attorney or the Court, can predict to a certainty the effect of the Defendant’s
conviction on the Defendant’s immigration status. The Defendant nevertheless affirms that he
wants to plead guilty regardless of any immigration consequences that the Defendant’s plea may
entail, even if the consequence is the Defendant’s automatic removal from the United States.

9. The Defendant is aware that Title 18, United States Code, Section 3742 and Title

28, United States Code, Section 1291 afford the Defendant the right to appeal the sentence imposed
Case 4:20-cr-10005-KMM Document 45 Entered on FLSD Docket 03/03/2020 Page 4 of 5

in this case. Acknowledging this, in exchange for the undertakings made by the United States in
this plea agreement, the Defendant hereby waives all rights conferred by Sections 3742 and 1291
to appeal any sentence imposed, including any upward variance from the advisory sentencing
guidelines range, or to appeal the manner in which the sentence was imposed, unless the sentence
exceeds the maximum permitted by statute. The Defendant further understands that nothing in
this agreement shall affect the government’s right and/or duty to appeal as set forth in Title 18,
United States Code, Section 3742(b) and Title 28, United States Code, Section 1291. However,
if the United States appeals the Defendant’s sentence pursuant to Sections 3742(b) and 1291, the
Defendant shall be released from the above waiver of appellate rights. The Defendant further
hereby waives all rights conferred by Title 28, United States Code, Section 1291 to assert any
claim that (1) the statute to which the Defendant is pleading guilty is unconstitutional; and/or (2)
the admitted conduct does not fall within the scope of the statute of conviction.

10. _—_‘ By signing this agreement, the Defendant acknowledges that the Defendant has
discussed the appeal waiver set forth in this agreement with the Defendant’s attorney. The
Defendant further agrees, together with this Office, to request that the Court enter a specific finding
that the Defendant’s waiver of his right to appeal the sentence imposed in this case and his right
to appeal his conviction in the manner described above was knowing and voluntary.

ll. The initial Response to the Standing Discovery Order and its numerous
attachments, has been provided to the Defendant. Additional discovery exists. Thus, this Office
represents that the undersigned prosecutor is unaware of any information establishing the factual
innocence of the Defendant in the offense referred to in paragraph 1 of this agreement. This
Office understands it has a continuing duty to provide such information establishing factual

innocence of the Defendant. The Defendant understands that if this case proceeded to trial, this
Case 4:20-cr-10005-KMM Document 45 Entered on FLSD Docket 03/03/2020 Page 5of5

Office would be required to provide impeachment information relating to any informants or other
witnesses. In addition, ifthe Defendant raised an affirmative defense, this Office would be required
to provide information in its possession that supports such a defense. Further, if this case proceeded
to trial, this Office would be required to provide other information and materials in accordance
with Fed. R. Crim. P. 16 and the Southern District of -Florida’s Standing Discovery Order. In
return for the Government’s promises set forth in this agreement, the Defendant waives the right
to receive all such additional information and materials, other than information and materials
establishing the factual innocence of the Defendant, and also agrees not to attempt to withdraw his
guilty plea or to file a collateral attack based on the existence of such information and materials
other than information and materials establishing the factual innocence of the Defendant.

12. This is the entire agreement and understanding between the Office and the

Defendant. There are no other agreements, promises, representations, or understandings.

Respectfully Submitted,

 

pur 3/2] QOaO

Date: 3-2-2020 / By: [

Juan Michelen, Attorney for Defendant

 

Jondtan Kobrinski, AUSA

 

 

 

Date: 3-2-2020 By: Culeas Wa

Yuhao Wang, Defendant
